Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites the limitations “a constant extending direction” and “at least one first intersecting section.”
First, the claim language “a constant extending direction” is not clear because it is not clear which direction its extending to. Second, the claim language “at least one first intersecting section” is not clear because a person having an ordinary skill would not understand what is intersecting in the section. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Pub. No. 2018/0239477) in view of Qu et al (U.S. Patent Pub. No. 2017/0038888).
	Regarding claim 1, Yang teaches an electronic device (Yang: Figs. 3-4, touch display device), comprising: a substrate (Yang: Figs. 3-4 and abstract);
a plurality of first signal lines, disposed on the substrate (Yang: Figs. 3-4 and abstract, first signal lines on the left side), each of the plurality of first signal lines comprising and at least one first extending section (Yang: Figs. 3-4 and abstract, first extending section), wherein each of the at least one first intersecting section has a constant extending direction (Yang: Figs. 3-4 and abstract, extending vertically constantly), and the at least one first extending section have respective expending directions (Yang: Figs. 3-4 and abstract); a plurality of second signal lines, disposed on the substrate (Yang: Figs. 3-4 and abstract, the wires on the right side).
	However, Yang does not explicitly teach the plurality of first signal lines comprising at least one first intersecting section; the plurality of second signal lines interlacing with the plurality of first signal lines to form a plurality of intersections on each of the plurality of first signal lines, all of the plurality of intersections being located on the at least one first intersecting section.
Qu teaches the plurality of first signal lines comprising at least one first intersecting section (Qu: Figs. 2-3, the first wires); the plurality of second signal lines interlacing with the plurality of first signal lines to form a plurality of intersections on each of the plurality of first signal lines (Qu: Figs. 2-3, intersecting point), all of the plurality of intersections being located on the at least one first intersecting section (Qu: Figs. 2-3, the first wires interlacing with the second wires).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of the teachings of Qu so as to achieve the same predictable result of a display device.


Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628